DETAILED OFFICE ACTION


Applicant's species election with traverse of SEQ ID NO:1, 2, 7, 49, 91, 112 and 172 filed on 27 January 2022 is acknowledged.  The traversal is on the ground(s) that 1) the imposed restriction between species of activatable antibodies unduly limits the scope of the subject matter, the broadest scope of the invention claimed herein is an activatable antibody that, in an activated state, binds IL-6R, which is a new, broadly applicable invention and should not be limited to specific sequences; and 2) it would not impose a serious burden for the Examiner to search the claimed sequences in the instant application. In the pending claims in which specific anti-IL-6R antibodies are specifically recited, such antibodies comprise at least the heavy chain CDR sequences of SEQ ID NO: 1 and the light chain CDR sequences of SEQ ID NO: 2, thus, a search of art relevant to the patentability of these sequences will produce references that are also relevant to activatable antibodies that include these sequences. 
This is not found persuasive because, with respect to point 1), the broadest scope of the generic claim will be examined; and with respect to point 2), it is unclear as to why searching the CDRs of the antibody alone would be sufficient for the determination of novelty or patentability of the claims, and would necessarily produce references that are also relevant to activatable antibodies including these sequences, while the claimed molecule comprises multiple elements with different SEQ ID NOs, and the fusion molecules are not always or necessarily claimed based on the antibody CDRs.  Thus, independent searches of all elements of a molecule besides antibody CDRs are required; and searching for all different species would constitute undue burden.
The species election requirement is still deemed proper and is therefore made FINAL.
Currently, claims 40 and 42-79 are pending, and claims 40, 42-51 and 53-79 are under consideration. Claim 52 is withdrawn from further consideration as being drawn to a non-elected species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDSs submitted on 7/23/2020 and 10/8/2021 are acknowledged and have been considered.  A signed copy is attached hereto.  

Priority acknowledgement
This application claims benefit of U.S. applications 15/271,897 filed 09/21/2016; and 14/036,973 filed 9/25/2013; and U.S. provisional application 61/705,581 filed 09/25/2012; and 61/749,232 filed 01/04/2013, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (method).  

The specification is objected to because the status of U.S. Application 15/271,897, which has been issued as U.S. Patent No. 10,611,845, has not been updated yet.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 40, 42-45 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 9,487,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 35 of patent ‘590 is directed to a method of treating an inflammatory disorder with the activatable antibody of claim 1, which comprises an antibody or an antigen binding fragment thereof (AB) that specifically binds to the IL-6R; a masking moiety (MM) that inhibits the binding of the AB to the IL-6R in an uncleaved state; and a cleavable moiety (CM) that is a polypeptide that functions as a substrate for a protease; wherein the antibody comprises the H and L chains comprising the amino acid sequences of SEQ ID NO: 1 and 2, respectively, which are 100% identical to the present SEQ ID NO:1 and 2, respectively.  Thus, although the scope of the inventions in the patent and the present application is different, they share the same inventive concept.  Therefore, the conflicting claims are not patentably distinct from each other.

Claims 40, 42-51 and 53-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,611,845 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-35 of patent ‘845 are directed to an activatable antibody (AA) to IL-6R comprising an AB to IL-6R; a MM inhibiting the binding of the AB to IL-6R, and a CM as a substrate for a protease, wherein the AB comprises the heavy chain of SEQ ID NO:1 and the light chain of SEQ ID NO:2 (claim 1, for example), which are identical to the present SEQ ID NO:1 and 2, respectively; and the sequences (SEQ ID NOs) of MM and CM are the same as that recited in the present claims.  In addition, according to the ‘845 patent, the claimed AA can be used to treat inflammation, an inflammatory disorder, and an autoimmune disease (page 43, [0196], for example).  Thus, it would have been obvious to the person of ordinary skill in the art Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).   
Note, the rejection is made in view of the current filing status of the present application, which is continuation of 15/271897 (US10,611,845).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 40, 42-51 and 53-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 40 is indefinite and confusing for the recitation “preventing, delaying the progression of, treating, alleviating a symptom of, or otherwise ameliorating inflammation” in line 6 because it is unclear what “otherwise” is meant here; for example, does it mean that the method may not be a method of preventing, delaying the progression of, treating, alleviating a symptom of inflammation?  Further, it is unclear why all of “preventing”, “delaying”, “treating”, “alleviating”, and “ameliorating” are needed, and what difference they make.  The following is suggested: “A method of treating inflammation or an inflammatory disorder comprising …”.  The claim is further indefinite for the recitation “a therapeutically effective amount” in line 4 because it is unclear how such an amount can be determined for “preventing … inflammation”.  The claim is further indefinite for the recitation “a cleavable moiety (CM) coupled to the AB” in the 2nd line from the bottom because it is unclear what “coupled to” is meant, and how CM and AB are associated.  The metes and bounds of the claim, therefore, cannot be determined.  Claims 42 and 43 are similarly indefinite.
natural binding partner of the AB” in line 2 because it is unclear what “natural binding partner” is meant or encompasses, and how “50%” identity is determined while the reference sequence is not defined.  The metes and bounds of the claim, therefore, cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 40, 42-51 and 53-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims limited in scope to a method of treating inflammation or an inflammatory disorder, an IL-6R-mediated disorder or disease, or an autoimmune disease or disorder with the activatable antibody, does not reasonably provide enablement for claims to a method of preventing inflammation or an inflammatory disorder, an IL-6R-mediated disorder or disease, or an autoimmune disease or disorder with said antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

preventing, … inflammation or an inflammatory disorder” (claim 40), “an IL-6R-mediated disorder or disease” (claim 42), or “an autoimmune disease or disorder” (claim 43) with the activatable antibody, which reads on disease prevention.  Prior art search reveals that it has not established that any inflammatory and/or autoimmune disease or “an IL-6R-mediated disease can be prevented, let alone prevented by an anti-IL-6R antibody.  All that has been shown is that certain inflammatory and/or autoimmune diseases can be treated.  To prevent an individual from having an inflammatory and/or autoimmune disease would necessarily mean that an individual would have to be first identified as at risk for the disease before the disease develops, and then given said antibody, and such administration would ensure that the individual would not develop the inflammatory and/or autoimmune disease.  As neither the prior art nor the specification has established how to identify individuals who are “at risk for” an inflammatory and/or autoimmune disease (or anyone can be at risk), a method of treating to prevent such individuals is not enabled.  Further, the specification provides no evidence showing the preventative effect of the IL-6R antibody for any inflammatory and/or autoimmune disease.  Therefore, it would require undue experimentation prior to using the claimed method for disease prevention.
Due to the large quantity of experimentation necessary to determine the preventing effect of the IL-6R antibody, and to determine how to identify a patient at risk for developing an inflammatory and/or autoimmune disease, the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, which has not established that any inflammatory and/or autoimmune disease can be prevented, or prevented by an IL-6R antibody, and the breadth of the claims which embraces disease prevention, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Written Description       
Claims 40, 42, 43, 46-51, 53-58 and 61-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 40 is directed to an activatable antibody to IL-6R comprising an AB to IL-6R; a MM inhibiting the binding of the AB to IL-6R, and a CM as a substrate for a protease, wherein none of the structures of AB, MM and CM is defined.  Claim 55 recites “about 100 nM or less for binding to IL-6R”; claim 56 recites “a single domain heavy chain antibody, and a single domain light chain antibody”; claims 57 and 58 define the structure of the AB only by either VH and VL, respectively (but not both VH and VL); and claim 66 recites “any natural binding partner of the AB”.  However, the specification merely discloses one AB to IL-6R (AV1) comprising both VH and VL of the H and L chains of SEQ ID NO:1 and 2, respectively; and two peptides (SEQ ID NO:33 and 34) and derivatives thereof as MM; and AV1-based activatable anti-IL6R antibodies (with different MM, CM and likers); and no other AB to IL-6R, and no other MM meeting the limitation of the claims were ever identified or particularly described.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (such as complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed correlation between function and structure); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art; or any combination thereof. In this case, the only factors present in the claims are: a functional limitation of “an activatable antibody that … binds IL-6R”, and a generic structure of the antibody comprising AB, MM and CM (claim 1, for example); a functional limitation of “about 100 nM or less for binding to IL-6R” (claim 54); a functional limitation of “any natural binding partner of the Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the activatable antibody to IL-6R comprising an AB comprising all six CDRs or both VH and VL of the H and L chains of SEQ ID NO:1 and 2, and one of the disclosed MMs, but not the full breadth of the claims (see above discussed), meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Rejections Over Prior Art:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 42 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stagliano et al. (US 2010/0189651 A1, 7/29/2010).  
Stagliano discloses modified and activatable antibody (AA) compositions useful for therapeutics and diagnostics, which exhibit increased bioavailability and biodistribution compared to conventional antibody therapeutics with prodrug features (page 1, [0006]), wherein the modified antibodies contain an antibody or antibody fragment (AB), a masking moiety (MM), and a cleavable moiety (CM), which is capable of being cleaved (abstract, and Fig. 1, for example).  Additionally, Stagliano teaches exemplary sources for ABs, including, among others, tocilizumab (page 11, Table 2), which is a humanized monoclonal antibody to IL-6R, thus, can be used for treating an IL-6R-mediated disorder or disease.  Therefore, the reference anticipates claim 42.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims  40, 42-51, 53-56, 58, 63-67 and 69-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stagliano et al. (US 2010/0189651 A1, 7/29/2010; provided by applicants) as applied to claim 42 above, and further in view of Igawa et al. (US 2011/0076275 A1, 3/21/2011; provided by applicants).
The teachings of Stagliano are reviewed above.  Additionally, Stagliano teaches AAs can provide for reduced toxicity and/or adverse side effects that could otherwise result from binding of the AB at non-treatment sites if the AB were not masked or otherwise inhibited from binding its target (page 8, [0127], lines 1-4, for example); and can be used as therapeutics 1-(CM)-L2-(AB), where the formula represents an amino acid sequence in either N- to C-terminal direction or C- to N-terminal direction (page 9, [0137] and [0140]).  Furthermore, Stagliano teaches that the modified ABs and AAs can contain additional elements such as, for example, amino acid sequence N- or C-terminal of the AA (page 15, [0201]).  Furthermore, Stagliano teaches that an AB of the invention can specifically bind to its target with a dissociation constant (Kd) of no more than, among others, 100 nM (page 10, [0151]); and that the AB of the modified antibody can be an antibody fragment including, among others, a Fab' fragment, a F(ab') 2 fragment, a scFv, a scAB a dAb (page 1, [0012]).  
Furthermore, specifically (with respect to claims 63-67 (MM)), Stagliano teaches that the MM is not a natural binding partner of the AB, and preferably, MMs do not containing the native amino acid sequence of the binding partner of the AB are selected for construction of the modified antibodies (page 12, [0163], and page 33, [0431]); that the binding affinity of the AB modified with a MM towards the target is generally lower than the binding affinity of the AB not modified with a MM or the parental AB towards the target (page 11, [0159]); that the dissociation constant (Kd) of the MM towards the AB is generally greater than the Kd of the AB towards the target; and that a random peptide library (e.g., from about 2 to about 40 amino acids or more) may be used in the screening methods disclosed to identify a suitable MM (page 13, 1st column, lines 6-8).  
Furthermore, specifically (with respect to claims 69-72 (CM)), Stagliano teaches that when the modified antibody is an AA and comprises a CM, the AB can be unmasked upon cleavage of the CM, in the presence of enzyme, and the combination of the MM and the CM facilitates the switchable/activatable phenotype (page 12, [0165]); that the CM may be selected based on a protease that is co-localized in tissue with the desired target of the AB of the AA (page 14, [0190]); that exemplary suitable enzymes/proteases  include, among others, 
Furthermore, specifically (with respect to claims 51, 53 and 54 (linkers)), Stagliano teaches linkers suitable for use in the compositions, which include, among others, SEQ ID NO:13 (GGGS), and the liner (GGSSGGSGGSGGS) used in 3690-SM984 light chain of SEQ ID NO:224 (page 54, Table 36), wherein Stagliano’s SEQ ID NO:13 is 100% identical to the present SEQ ID NO:172; and the liner used in 3690-SM984 light chain of SEQ ID NO:224 comprises the present SEQ ID NO:112 with 100% sequence identity.  
Furthermore, specifically (with respect to claims 74-79 (conjugate)), Stagliano teaches that modified antibodies described further comprise an agent conjugated to the AB, wherein the agent is a therapeutic agent, for example an antineoplastic agent and toxins; or a detectable moiety, which is a diagnostic agent (page 2, [0020] and [0021], and page 19, [0252]).  Additionally, Stagliano teaches linkers for conjugating agents, wherein the suitable liners for attachment include, among others, cleavable liners (page 19, [0255], and page 20, [0262] and [0263], and Table 5).  
Stagliano does not teach the sequence structure of tocilizumab while teaching that an AB can be the humanized anti-IL-6R monoclonal antibody tocilizumab; or explicitly teach the use of an AA comprising tocilizumab for treating inflammatory or autoimmune diseases (claims 41 and 43, for example) while teaching that AAs can be used as therapeutics for disease treatment.  
Igawa teaches a humanized PM-1 antibody (TOCILIZUMAB), which is specific to the hIL-6R, and comprises the VH of SEQ ID NO:17, and the VL of SEQ ID NO:18 (page 29, [0526] - [0531], for example), wherein the VH of SEQ ID NO:17 comprises the present SEQ ID NO:175-177 with 100% sequence identity, and wherein the VL of SEQ ID NO:18 comprises the present SEQ ID NO:178-180 with 100% sequence identity; and is 100% identical to the VL region of the present L chain of SEQ ID NO:2.  Additionally, Igawa teaches that PM-1 antibodies are effective as therapeutic agents for IL-6-associated inflammatory diseases such as rheumatoid arthritis (page 33, [0651], for example), which is also known as an autoimmune disease.  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to make an activatable antibody (AA) comprising an antibody to IL-6R such 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/24/22